Citation Nr: 0101663	
Decision Date: 01/22/01    Archive Date: 01/31/01	

DOCKET NO.  98-16 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the VARO 
in Milwaukee, which determined that new and material evidence 
adequate to reopen the claim for service connection for a 
chronic lung disorder had not been submitted.  


FINDINGS OF FACT

1.  Service connection for a lung condition was denied in a 
December 1979 rating action, based upon a lack of evidence to 
establish that any lung condition was either incurred in or 
aggravated during the veteran's World War II service.  The 
veteran did not timely appeal this decision and it became 
final.

2.  Service connection for a chronic lung disorder was denied 
by the RO in a rating decision in January 1989.  The veteran 
did not perfect an appeal with respect to that decision, and 
it became final.  

3.  Evidence added to the record since the 1989 rating action 
by the RO does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 1979 and January 1989 rating decisions 
denying the veteran's claim for service connection for a 
chronic lung disorder are final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence sufficient to reopen a claim 
for service connection for a chronic lung disorder has not 
been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1979, the RO denied service connection for a lung 
disorder and notified the veteran of that decision, but he 
did not initiate an appeal.  In a January 1989 rating 
decision, the RO found that no new and material evidence had 
been received to reopen the claim.  The RO also notified the 
veteran of that action.  He again did not initiate an appeal.  
Therefore, the RO's rating decisions of December 1979 and 
January 1989 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

Evidence of record at the time of the December 1979 decision 
included service medical records that were without reference 
to lung complaints or abnormalities.  Also of record was a 
January 1947 VA medical examination report that found no 
symptoms or findings indicative of a lung disorder.  Also 
considered by the RO at the time of its 1979 decision were 
private medical records showing treatment from July 1946 
through October 1948, with no reference being made to lung 
abnormalities.  The veteran was hospitalized by VA in January 
1964, with an admission diagnosis of bullous emphysema.  
Additional records indicated he was hospitalized by VA in 
October 1966 with an admission diagnosis of postoperative 
resection, right upper lobe, for spontaneous pneumothorax.  
The RO determined that there was no evidence to show the 
incurrence or aggravation of a lung condition during service.  
The veteran was informed of the RO decision in December 1979, 
and he failed to appeal.  

The veteran attempted to reopen his claim in September 1984.  
He indicated he had undergone an operation for a lung 
condition at a VA facility in January 1966.  

In a communication dated that month he was informed that the 
evidence he submitted was not new and material because it was 
essentially duplicative of a claim previously filed.  

In August 1988 the veteran asked that his claim for a lung 
condition be reopened in light of "recently discovered 
medical records."  He asked that records from the VA Medical 
Center in Milwaukee regarding hospitalization in 1966, and 
reports of visits from 1987 to the present time, be obtained.  

In an October 1988 statement the veteran related that during 
a January 1946 separation physical examination performed at 
Fort Sheridan, spots were found in his lungs.  He noted that 
"rediscovered" records were dated from 1942 to 1945, but he 
contended that something might have been found while he was 
hospitalized for malaria at a hospital in China in June 1945, 
or during treatments for subsequent attacks that occurred in 
the following six months while still stationed in China.  He 
added that he was treated at the Marshfield Clinic, and at a 
private hospital for malaria, from July 20 to August 3, 1946.  
He gave the name of a physician, who he indicated was 
deceased, who "said that he also found spots on my lungs 
during this time."  

In November 1988, it was indicated the first date the veteran 
was seen at the Marshfield Clinic was July 5, 1985.  

Additional records requested by the RO resulted in morning 
reports for periods of time during 1945.  (No diagnosis was 
shown on the reports, although the dates corresponded to 
dates of treatment for malaria).  The veteran was notified by 
a communication dated in February 1989 that the evidence did 
not establish that service connection for a lung disorder was 
warranted.  It was noted that service connection for a lung 
disorder had previously been denied.  It was added that 
reports dated in 1945 which were received showed no diagnosis 
of a lung disorder.  

In June 1989 the veteran expressed disagreement with the 
denial of service connection for a lung disorder.  A 
statement of the case with regard to this issue was issued in 
July 1989.  A timely substantive appeal was not received.  

In February 1998, the veteran requested, in pertinent part, 
that his claim for service connection for a lung condition be 
reopened.  In a letter dated in February 1998, the RO 
informed the veteran that he had to submit new and material 
evidence to support his claim.  He was informed that his 
claim had been previously denied, and the best evidence for 
him to submit would be medical evidence showing that his lung 
condition was either incurred in or aggravated by his 
military service.  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The evidence associated with the file since the reopened 
claim consists of VA medical records dating from 1965, and 
treatment reports from the Marshfield Clinic dated between 
July 1946 and February 1998, as well as the veteran's 
statements.  While some of this evidence is new, in that it 
has not been previously considered, it is not material, in 
that it does not tend to show that the veteran developed a 
chronic lung disorder in service.  

The veteran contends that he has a current lung disorder 
which is attributable to his active service.  As to his 
contentions, they are similar to those he presented in 
connection with the previous rating decisions denying his 
claim.  As such, they are considered merely duplicative.  
Moreover, the veteran as a lay person is not competent to 
provide probative evidence of a nexus between a current lung 
disorder and his military service.  See Zeng v. Brown, 8 Vet. 
App. 246 (1995).  As such, his contentions do not provide a 
basis for reopening his claim.  See also Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony...is not competent 
to establish, and therefore not probative of, a medical 
nexus"); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge"), affirmed sub nom.  
Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998); cert denied, 
119 S. Ct. 404 (1998).  

Furthermore, there has been no evidence submitted that gives 
any indication that the veteran's current lung problems are 
in some way associated with his active service during World 
War II.  In an October 1988 statement the veteran indicated 
that the physician who he reported told him there were spots 
on his lungs was deceased.  The veteran seemed to indicate in 
that communication that the physician was associated with the 
Marshfield Clinic.  However, records from that facility do 
not contain any medical opinion attributing current lung 
problems to the veteran's military service.  Accordingly, the 
additional medical records added to the record since 1989 may 
not be considered to bear directly and substantially upon the 
specific matter under consideration, or otherwise tend to 
establish a relationship between any current lung disorder 
and active service.  In sum, since the RO's last final 
disallowance in 1989, the veteran has not submitted any 
objective evidence that demonstrates a nexus between any 
current lung disorder and his military service.  Thus, there 
is no new evidence that contradicts the reasons given for the 
previous denials, or more importantly, that tends to show 
that any current lung disorder is related in any way to 
active service.  As such, this evidence, either by itself or 
in connection with the evidence previously assembled, does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's underlying claim.  As such, the criteria for 
reopening the veteran's claim for service connection for a 
chronic lung disorder are not met.  


ORDER

As new and material evidence with respect to the claim for 
service connection for a chronic lung disorder has not been 
presented, the claim is not reopened, and the appeal is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

